DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of reply filed on 02/04/2022 in which claims 1-18 remain presented and no amendments was made. By this reply, claims 1-18 are still pending in the application.
EXAMINER’S AMENDMENT
The application has been amended as follows: In the specification, paragraph [0055], replace, “radio 230” with --radio 220--
Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 9,653,940, USPAT 10,693,309, and USPAT 10,224,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: A system for headset charging, the system comprising among other patentable features, “…wirelessly communicate a power down command, using the radio, to the headset when the headset is fully charged”.
Claims 2-9 depend directly from claim 1 and thus are allowed for the same reasons.
As in claim 10: A method for charging a headset, the method comprising, among other patentable steps, “…wirelessly communicating a power down command, using the radio, to the headset when the headset is fully charged”.
Claims 11-17 depend directly from claim 1 and thus are allowed for the same reasons.
 As in claim 18: A system for charging a headset, the system comprising among other patentable features, “…wirelessly communicate a power down command, using the radio, to the headset when the headset is fully charged”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
CN 104813420 to Jenwatanavet J et al., (Jenwatanavet) discloses the general state of the art regarding a wireless charging system and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 10, 2022